Name: 2003/378/EC: Commission Decision of 23 May 2003 amending Decision 2002/300/EC establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens (Text with EEA relevance) (notified under document number C(2003) 1639)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  Europe;  agricultural activity
 Date Published: 2003-05-27

 Avis juridique important|32003D03782003/378/EC: Commission Decision of 23 May 2003 amending Decision 2002/300/EC establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens (Text with EEA relevance) (notified under document number C(2003) 1639) Official Journal L 130 , 27/05/2003 P. 0027 - 0028Commission Decisionof 23 May 2003amending Decision 2002/300/EC establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens(notified under document number C(2003) 1639)(Text with EEA relevance)(2003/378/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 5 thereof,Whereas:(1) Commission Decision 2002/300/EC(3), lays down the areas in Ireland considered to be free of the diseases Bonamia ostrea and/or Marteilia refringens.(2) The competent veterinary authority in Ireland has informed the Commission and the other Member States of the detection of Bonamia ostrea in Achill Sound, an area previously considered to be free. This area can therefore no longer be considered free as regards Bonamia ostrea.(3) Decision 2002/300/EC should be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2002/300/EC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 23 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 103, 19.4.2002, p. 24.ANNEX"ANNEXZONES APPROVED FOR ONE OR MORE OF THE MOLLUSC DISEASES BONAMIA OSTREA AND MARTEILIA REFRINGENS1.A. Zones in Ireland approved with regard to B. ostreae- the whole coastline of Ireland except the following five areas:- Cork Harbour,- Galway Bay,- Ballinakill Harbour,- Clew Bay,- Achill Sound.1.B. Zones in Ireland approved with regard to M. refringens- the whole coastline of Ireland.2.A. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to B. ostreae- the whole coastline of Great Britain, excluding the following areas:- the south coast of Cornwall from the Lizard to Start Point,- the area around the Solent estuary from Portland Bill to Selsey Bill,- the area along the coast in Essex from Shoeburyness to Landguard point,- the whole coastline of Northern Ireland,- the whole coastline of Guernsey and Herm,- the zone of the States of Jersey: the zone consists of the intertidal and immediate coastal area between the mean high water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel,- the whole coastline of the Isle of Man.2.B. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to M. refringens- the whole coastline of Great Britain,- the whole coastline of Northern Ireland,- the whole coastline of Guernsey and Herm,- the zone of the States of Jersey: the zone consists of the intertidal and immediate coastal area between the mean high water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel,- the whole coastline of the Isle of Man."